FILED
                                                                                           APR 2 1 2010
                                                                                     Clerk, U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                           Courts for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA

OSCAR GARZA,                                   )
                                               )
                                Plaintiff,     )
                                               )
        v.                                     )               Civil Action No.      10 0622
                                               )
RAY MABUS,                                     )
Secretary of the Navy, et at.                  )
                                               )
                                Defendants.    )

                                   MEMORANDUM OPINION

        This matter is before the Court upon consideration of plaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

        Plaintiff alleges that he suffered an injury while on active duty in the United States Navy

in 1980, and that defendants have denied him disability benefits and other medical treatment

following his other than honorable discharge in 1982. He brings this action against the Secretary

of the Navy and the Secretary of Veterans Affairs in both their official and individual capacities,

and he demands monetary damages.

        The Secretary of Veterans Affairs "shall decide all questions of law and fact necessary to

a decision by the Secretary under a law that affects the provision of benefits by the Secretary to

veterans or the dependents or survivors of veterans." 38 U.S.C. § 511(a). The Secretary's

decisions "as to any such question shall be final and conclusive and may not be reviewed by any

other official or by any court[.]" Id. Generally, a federal district court lacks subject matter

jurisdiction over matters relating to veterans benefits. See Price v. United States, 228 F.3d 420

(D.C. Cir. 2000) (per curiam) (dismissing for lack of subject matter jurisdiction a veteran's claim
for reimbursement of medical expenses incurred at a non-Veterans Administration ("V A")

medical facility on the ground that the Veterans' Benefits Act of 1957, as amended, "precludes

judicial review in Article III courts of VA decisions affecting the provision of veterans'

benefits"), cert. denied, 534 U.S. 903 (2001). In order to adjudicate plaintiffs claims, the Court

necessarily must "determine first whether the V A acted properly in handling his claim, Price,

228 F.3d at 422, and the Court has no jurisdiction to make this determination. See id. ("The

district court lacked jurisdiction to consider Price's federal claim because underlying the claim is

an allegation that the VA unjustifiably denied him a veterans' benefit.").

        Insofar as plaintiff attempts to bring an action under Bivens v. Six Unknown Named

Agents a/the Federal Bureau a/Narcotics, 403 U.S. 388, 396 (1971), against the defendants in

their individual capacities, no such remedy is available. See Thomas v. Principi, 394 F.3d 970,

975-76 (D.C. Cir. 2005) (affirming dismissal of Bivens claims against VA employees for

constitutional torts in the context of a dispute over veterans' benefits).

        For these reasons, the Court will dismiss the complaint. An appropriate Order

accompanies this Memorandum Opinion.




DATE: